It is now properly made to appear that the complaint was not correctly copied in the transcript. A supplemental transcript, duly certified, shows that the complaint in fact contained an averment that "affiant has good reason to believe, and does believe," etc. Further, the complaint contained an allegation to the effect that appellant caused the criminal prosecution to be instituted. It was because of the omission of the averments to which reference has been made that the judgment was reversed and the prosecution ordered dismissed.
The statement of facts is in question and answer form, embracing colloquies between the judge and counsel, and rulings of the court on the evidence. It was authenticated by the trial judge on March 21, 1932, and filed in the trial court on the same date. Chapter 34, Acts of the Forty-second Legislature, First Called Session (1931), requiring that the statement of facts be in narrative form as theretofore demanded by the provisions of article 760, C. C. P. (Vernon's Ann. C. C. P., art. 760, *Page 263 
subd. 1), and article 2237, Revised Civil Statutes, 1925 (Vernon's Ann. Civ. St., art. 2237, subd. 2a), became effective August 17, 1931. Thus it is seen that the statement of facts was approved approximately seven months after the enactment of chapter 34, requiring that the statement of, facts be in narrative form. This court has repeatedly held that, under the statute, it is not authorized to consider a statement of facts in question and answer form. Ishmael v. State, 100 Tex. Crim. 253,272 S.W. 794, and authorities cited. There are in the record several bills of exception which we are unable to appraise in the absence of a statement of facts.
The state's motion for rehearing is granted, the judgment of reversal set aside, and the judgment of the trial court affirmed.
Granted.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
              ON APPELLANT'S MOTION FOR REHEARING.